United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Crandall, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-551
Issued: April 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 13, 2015 appellant filed a timely appeal from a December 2, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant established neck and bilateral shoulder, wrist, and knee
injuries causally related to factors of her federal employment.
On appeal, appellant contends that her claimed injuries were caused by her employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 31, 2014 appellant, then a 58-year-old retired part-time flexible sales service
associate clerk filed an occupational disease claim alleging that on February 27, 2013 she first
became aware of pain in her neck and both shoulders, wrists, and knees.2 She further alleged
that on July 31, 2014 she first realized that the conditions were caused or aggravated by her
repetitive work duties.
By letter dated October 17, 2014, OWCP advised appellant that the evidence submitted
was insufficient to establish her claim. It requested additional factual and medical information.
OWCP also requested that the employing establishment respond to appellant’s allegation and
submit evidence any medical evidence, if appellant had been treated at its medical facility. Both
appellant and the employing establishment were afforded 30 days to submit the requested
information.
In a June 16, 2005 light-duty request form, Dr. Erwin A. Cruz, a Board-certified
neurologist, diagnosed headaches and listed appellant’s temporary work restrictions.
In a December 2, 2014 decision, OWCP denied appellant’s occupational disease claim. It
noted that she failed to respond to its October 17, 2014 request for additional factual information.
OWCP found that appellant had not submitted rationalized medical evidence to establish a
medical condition or disability causally related to her work factors. Consequently, OWCP found
that she failed to establish an injury as alleged.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
2

Appellant retired from the employing establishment on February 28, 2014.

3

5 U.S.C. §§ 8101-8193.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

5

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

2

which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.6
ANALYSIS
Appellant must establish all of the elements of her claim in order to prevail. She must
prove her employment, the time, place, and manner of injury, a resulting personal injury and that
her injury arose in the performance of duty.7 Appellant alleged that she sustained a neck and
bilateral shoulder, wrist, and knee condition as a result of her federal employment duties as a
sales service associate clerk.
Appellant did not present a clear factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition.
In this case, appellant has not explained how work duties caused or aggravated her claimed neck
and bilateral shoulder, wrist and knee conditions.
On October 17, 2014 OWCP informed appellant that the evidence received to date was
insufficient to establish that she experienced any employment factors that were alleged to have
caused an injury. Appellant was asked to provide a detailed description of the employmentrelated activities she believed contributed to her condition and how often she performed the
described activities. OWCP afforded her 30 days to submit this additional evidence. Appellant
did not provide any statement responding to OWCP’s inquiry. Dr. Cruz’s June 16, 2005 report
dates back more than eight years before appellant’s dates of awareness and while he sets forth
her work restrictions, he fails to describe her employment duties.
Thus, the Board finds that appellant has not sufficiently identified employment factors
alleged to have caused or contributed to her claimed neck and bilateral shoulder, wrist, and knee
conditions to meet her burden of proof.8
As appellant has not established the factual component of her claim, the Board will not
address the medical evidence with respect to causal relationship.9
On appeal, appellant contended that her claimed injuries were caused by her federal
employment. As discussed, she did not adequately describe the employment duties which she
alleged caused her injuries. The Board has held that the mere fact that a condition manifests
6

I. J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 5 at 351-52.

7

See R.Z., Docket No. 13-1911 (issued September 15, 2014).

8

Id.

9

See Bonnie A. Contreras, 57 ECAB 364 (2006).

3

itself during a period of employment does not raise an inference of causal relation.10 An award
of compensation may not be based on surmise, conjecture, speculation or on the employee’s own
belief of causal relation.11 Appellant failed to provide evidence to prove the fact of injury, its
time, place, and manner and that the injury was causally related to her federal employment.
Because she did not submit sufficient evidence demonstrating the alleged occupational exposure
actually occurred as alleged, she did not meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish neck and
bilateral shoulder, wrist, and knee injuries causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the December 2, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 27, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

Daniel O. Vasquez, 57 ECAB 559 (2006).

11

D.D., 57 ECAB 734 (2006).

4

